Citation Nr: 0214741	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-20 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for chronic residuals, 
claimed as kidney and adrenal gland damage, secondary to 
allergic reaction to nonsteroidal anti-inflammatory drugs 
(NSAIDS). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 1999 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

During the course of the current appeal, the veteran has 
raised a number of other issues which are now in various 
states of adjudication.  However, the veteran filed a single 
timely substantive appeal, a VA Form 9, as to only two 
issues, namely that issue shown on the front page of this 
decision, and defective hearing.  In a rating action in May 
2002, the RO granted service connection for defective 
hearing, and that issue is no longer part of the current 
appeal. 

Service connection is in effect for residuals of strain, left 
shoulder; tinea pedis; residuals of a Baker's cyst of the 
left knee; residuals of injury to the third 
metacarpophalangeal joint of the right hand; and bilateral 
defective hearing.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for chronic residuals, claimed as kidney 
and adrenal gland damage, secondary to allergic reaction to 
NSAIDS has been obtained by the RO.

2.  The veteran had pre-service food allergies which flared-
up in service; there is no documented permanent increase in 
residual disability in or as a result of service. 

3.  There is no competent medical evidence to show that the 
veteran has a current chronic disability of service origin 
related to an allergic reaction to NSAIDS.
CONCLUSION OF LAW

A chronic disability, including kidney or adrenal gland 
damage, from an allergic reaction to NSAIDS, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1132, 
1153, 5103 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.304, 3.306, 3.326, 3.380 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) show that, at 
his entrance examination in November 1988, he reported that 
he was allergic to seafood.  He did not provide details on 
any other allergies, and no clinical evidence was obtained in 
that regard.

On another examination in March 1990, the veteran again 
reported that he was allergic to seafood.  

On a dental health questionnaire filled out by the veteran in 
August 1990, he specifically stated that he was allergic to 
seafood (with a clinical notation thereby of "Iodine").  

The SMRs further document that, in April 1993, the veteran 
was seen after returning from the field after having an 
urticarial reaction to consumption of an MRE (Meal Ready to 
Eat).  He had been given Benadryl.  Three days later, he had 
an anaphylactic reaction to eating an MRE soda cracker, for 
which he was reportedly given a Benadryl injection.  He said 
he had been given epinephrine, but it was noted that that was 
not documented in the records.  The veteran reported having a 
history of contact reaction to a shaving lotion in 1990, and 
having had an urticarial response to a beer several years 
previously.  Otherwise, he said that he had no known 
allergies.  On examination, he was noted to have the history 
of urticarial and anaphylactic reactions to food.  Benadryl 
was prescribed, and he was given a bee-sting kit to carry.  
He was scheduled for an allergy consultation.

Subsequent allergy pinprick testing and allergy clinic 
evaluations in April 1993 referred to his two incidents of 
apparent allergic reactions to MRE's.  A food allergy 
evaluation was requested.  The veteran reported a history of 
flushing urticaria with episodes involving his face and hands 
spreading to involve the arms, upper chest, back and face.  
He described the rash as pruritic and tender to the touch.  
He said his episodes typically lasted for about one hour, 
with improvement after the use of Benadryl.  

The first episode had reportedly been after eating an MRE 
with maple nuts, and he had had several since then.  He said 
that he had had prior episodes in December 1990 when it was 
associated with Old Spice after-shave, in June 1991 when 
associated with a beer, and March 1992 when associated with 
champagne.  Specific testing was done for sensitivity to 
almonds, walnuts, whole wheat, and crustacea (crab, lobster, 
and shrimp).

The clinical evaluation was entirely negative.  It was 
recommended that he discontinue all NSAIDS and could use 
Tylenol.  He was to use Hismanal regularly to suppress the 
urticaria episodes.  Several other clinical notations in 
April and May 1993 described the various food allergy 
episodes and resultant urticaria, and noted that his symptoms 
resolved slowly with epinephrine and Astemizole.  It was felt 
that he was responding to NSAIDS, and needed to stop any 
contact therewith.

On his separation examination in July 1993, the history of 
adverse reaction was noted, which the veteran further 
described as anaphylactic shock or response to various foods, 
as identified.  It was felt by the examiner that he had no 
sequelae upon clinical evaluation.

On VA examination in October 1993, the veteran reported 
having allergies to aspirin, Ibuprofen, Motrin, etc.  The 
examiner did not identify any organic residuals of NSAIDS 
sensitivity, to include kidney or adrenal gland damage.

On VA examination in June 2000, there was no reference to, or 
clinical evidence of, chronic residuals secondary to allergic 
reaction to NSAIDS, and no complaint by the veteran, or 
clinical findings by the examiner, of any kidney or adrenal 
gland damage.

After the veteran was asked by the RO to provide private 
medical evidence with regard to his allegations of chronic 
residuals of allergic reaction to NSAIDS, including kidney 
and adrenal gland damage, he submitted a statement from a 
private physician, KL, M.D., dated in October 2002, to the 
effect that the physician had reviewed the veteran's military 
records, had taken a detailed history and had examined him, 
and reporting that he had - 

determined that he suffered from 
anaphylaxis and shock due to a severe 
allergy to ibuprofen/motrin that was 
prescribed to him during active service 
in early 1993.  He is at risk for future 
attacks of anaphylaxis if he were to have 
any exposure to any type of NSAIDS such 
as ibuprofen.  The scientific reference 
for this illness can be found in the 14th 
edition of Harrison's Principles of 
Internal Medicine, under anaphylaxis.

Treatise materials on anaphylaxis due to NSAIDS were 
attached. 

The veteran submitted another statement from JMB, M.D., dated 
in April 2001, relating to pruritic and occasionally fissured 
dermatitis on the plantar aspects of both feet.  There was no 
reference to residuals of allergic reaction to NSAIDS.  

Dr. L sent two subsequent statements, dated in March 2001 and 
June 2001 relating to his care of the veteran for tinea pedis 
and onychomycosis of the feet and knee troubles.  In neither 
was there reference to complaints or clinical findings of 
residuals of allergic reaction to NSAIDS.

On VA examination in December 2001, it was noted that the 
veteran reported that he was allergic to NSAIDS.  Throughout 
the general physical examination, there were neither 
complaints nor clinical findings of any residuals of allergic 
reaction to NSAIDS, including any kidney or adrenal gland 
damage.

II.  Legal Analysis

A.  Preliminary Matters - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As discussed above, the record on appeal contains 
ample medical records and statements from the veteran's 
period in service as well as his post-service years.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a statement of the case 
(SOC), and supplemental statement of the case (SSOC), issued 
during the pendency of this appeal, of the pertinent law, 
what the evidence must show in order to substantiate his 
claims, and of VA's duty to assist him in obtaining evidence 
necessary to support his claim.  He was informed that he had 
an obligation to provide either the records of private care 
or information so that these might be obtained.  In response, 
he provided statements from several private physicians.  
Therefore, the duty to notify has been satisfied.  38 
U.S.C.A. § 5103.  And specifically, the veteran has indicated 
his understanding through his words and actions as to his and 
VA's relative responsibility for obtaining records pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002) (as to 
VA's communicating with claimants as to evidentiary 
development requirements).  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Moreover, 
there is no need for further assistance in obtaining evidence 
because the evidence already obtained indicates that there is 
no reasonable possibility that any further assistance VA 
could provide to the claimant would substantiate the claim.  
See 38 U.S.C.A. § 5103A(a)(2)

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in October 
1993, June 2000, and December 2001 that are described above 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2001).  When there is 
aggravation of a non-service-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Diseases of allergic etiology, including urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities (see 38 C.F.R. 
§ 3.303(c)).  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380.

In this case, the evidence shows that the veteran clearly 
identified an allergy to seafood at the time of his entrance 
into service, and thereafter.  This continued in service, 
including allergic reactions to MRE's and other isolated 
substances.  The nature of that sensitivity was confirmed in 
specialized allergen testing in service.  When he exhibited 
allergic manifestations, in each case, he was given treatment 
for an acute reaction.  This includes his having periodically 
demonstrated a similar reaction to NSAIDS.  In any event, no 
chronic disorder was noted in service, including any 
abnormality of the veteran's kidneys or adrenal glands.  

In addition, any pre-service food allergy was not shown by 
objective clinical evidence to have been permanently 
aggravated (or even to increased in severity) in, or as a 
result of, service.  In fact, as there is no evidence of a 
current chronic disability of allergic reaction, the Board 
finds that any issue as to whether the veteran's tendency for 
allergic reactions preexisted service and was aggravated 
beyond the natural course of the disability thereby does not 
need to be reached in this matter.  See 38 C.F.R. §§ 3.304, 
3.380.

Post-service, there have been no diagnoses of a chronic 
disability related to hypersensitivity to any food or 
medications.  Neither VA examinations nor the veteran's 
private treating physicians have identified any such 
disability.  Also, the private physician's opinion in the 
record does not state to the contrary.  

The Board would note that this does not mean that the veteran 
may not have a potential for an allergic response to NSAIDS, 
or any number of other things, for that matter.  That is not 
the issue, but rather whether the veteran has a disability 
which was incurred in or aggravated in service.  In that 
regard, even his potential for developing something in the 
future is not relevant to whether he has chronic disability 
at present.  Nor does it relate to the fact that he had acute 
episodes in service when his system was reacting via allergic 
or anaphylactic response to one or another allergen, which 
subsided with the use of suitable medication and/or time, and 
were without chronic residuals.  

Absent evidence which establishes that the veteran currently 
has a disability, there can be no valid claim.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

Therefore, as there is no objective, credible medical 
evidence to establish the presence of a chronic current 
disability of an allergic reaction, there can be no valid 
claim.  Notwithstanding the veteran's allegations that he has 
been told of such disability, no clinical evidence is of 
record to the effect that the veteran now has chronic kidney 
and adrenal gland damage, including that related to allergic 
reactions to NSAIDS of service origin.  See Rabideau v. 
Derwinski, supra, and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection, and that 
claim must be denied.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for chronic 
residuals, claimed as kidney and adrenal gland damage, 
secondary to allergic reaction to NSAIDS.  Gilbert v. 
Derwinski, 1 Vet. App. at 53 (1990).


ORDER

Service connection for chronic residuals, claimed as kidney 
and adrenal gland damage, secondary to allergic reaction to 
NSAIDS is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

